Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 12/02/2021.  Presently claims 1-4, and 6-21 are pending. 

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-16 and 21 
Applicant's arguments filed 12/02/2021 with respect Claim Rejections - 35 USC § 103 of claims 17-18 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case; the prior art of Johnson (US20100199742A1) disclose:
a method of using a tool during double sided incremental forming of a workpiece (abstract), the method comprising: 
biasing a working tip of a contact member (figs.1-3: (58)) of the tool against a first side of the workpiece while the tool is mounted in a first tool holder (figs.1-3: (56)) and with just the working tip of the tool contacting against the workpiece during the double sided incremental forming (figs.1-3) and with a body of the contact member (figs.1-3: the body of the contact member (58)) that extends from the working tip being positioned away from the workpiece and with the body and the working tip having a unitary one-piece construction (figs.1-4: the element (58) is a unitary one-piece construction); 
positioning a second tip of a second tool (figs.1-3: (58’)) against an opposing second side of the workpiece while the second tool is mounted in a second tool holder (figs.1-3: (56’)); 
concurrently moving the first tool holder and the second tool holder relative to the workpiece with the second tip and the working tip remaining directly aligned while 
moving the body of the contact member and translating and rotating the body and the working tip together and relative to a remainder of the tool while moving the working tip in unison with the second tip and while preventing the remainder of the tool from contacting the workpiece (paragraph 0020 and figs.1-4).  

Johnson does not disclose moving the contact member through a cylindrical bearing member.

Liu teaches a tool, comprising: 
a sleeve (fig.1: (9)) comprising a first end (fig.1: the top end of element (9)) and a second end (fig.1: the bottom end at element (3)) and with a hollow interior space (fig.1: the hollow space of element (9)) that extends into the sleeve from the first end (paragraphs 195-220); 
a mount (fig.1: (3)) positioned at the second end of the sleeve; 
a spring (fig.1: (4)) positioned within hollow interior space of the sleeve; 
a contact member (fig.1: (1)) with a working tip and an opposing end, 
the opposing end of the contact member (fig.1: (3)) positioned within the interior space of the sleeve (fig.1: (9)) and with the working tip (fig.1: (1)) positioned outward beyond the sleeve (fig.1: (9)) to contact against the workpiece, the contact member biased outward away from the sleeve by the spring, 

 bearing members (fig.1: (2, 5, 7 and 8)) that act on the contact member and provide for rotational and translational movement of the contact member relative to the mount (fig.1: (3)).
Both of the prior arts of Johnson and Liu are related to a tool for forming a sheet metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Johnson to have the moving the contact member through a cylindrical bearing member as taught by Liu thereby having moving the body of the contact member through a cylindrical bearing member and translating and rotating the body and the working tip together and relative to a remainder of the tool while moving the working tip in unison with the second tip and while preventing the remainder of the tool from contacting the workpiece, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US20100199742A1) in view of Liu (CN101306451A attached NPL, English Machine translation).
Regarding claim 1, Johnson disclose a tool for double sided incremental forming of a workpiece (abstract), the tool comprising:
a sleeve (figs.1-3: (56)) comprising a first end and a second end (figs.1-3: the top and the bottom ends of element (56)) and with a hollow interior space (figs.1-3: the sleeve of the element (56)) that extends into the sleeve from the first end; 
a mount positioned at the second end of the sleeve (figs.1-3: the element (58) is mounted at the second end of the element (56)); 
a contact member (figs.1-4: (58)) with an elongated body (figs.1-4: the body of the element (58)) comprising a unitary one-piece construction and comprising a working tip (figs.1-4: the tip of the element (58) that contact the workpiece (12)) and an opposing end (figs.1-4: the element (58) is a unitary one-piece construction), 
the opposing end of the contact member (figs.1-4: (58)) positioned within the interior space of the sleeve (figs.1-3: the sleeve of the element (56)) and with the 
the working tip having a rounded shape (figs.1-4: the tip of the element (58) that contact the workpiece (12)) and extending outward beyond the sleeve such that just the working tip contacts against the workpiece during the double sided incremental forming of the workpiece; and 
bearing members (fig.1: (54)) that act on the contact member (fig.1 :( 58)) and provide for rotational and translational movement of the contact member relative to the mount.
Johnson does not disclose a spring positioned within hollow interior space of the sleeve; and the contact member biased outward away from the sleeve by the spring.

Liu teaches a tool, comprising: 
a sleeve (fig.1: (9)) comprising a first end (fig.1: the top end of element (9)) and a second end (fig.1: the bottom end at element (3)) and with a hollow interior space (fig.1: the hollow space of element (9)) that extends into the sleeve from the first end (paragraphs 195-220); 
a mount (fig.1: (3)) positioned at the second end of the sleeve; 
a spring (fig.1: (4)) positioned within hollow interior space of the sleeve; 
a contact member (fig.1: (1)) with a working tip and an opposing end, 
the opposing end of the contact member (fig.1: (3)) positioned within the interior space of the sleeve (fig.1: (9)) and with the working tip (fig.1: (1)) positioned outward 
the working tip (fig.1: (1)) having a rounded shape and extending outward beyond the sleeve such that just the working tip contacts against the workpiece during the double sided incremental forming of the workpiece; and
 bearing members (fig.1: (2, 5, 7 and 8)) that act on the contact member and provide for rotational and translational movement of the contact member relative to the mount (fig.1: (3)).

Both of the prior arts of Johnson and Liu are related to a tool for forming a sheet metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Johnson to have a spring positioned within hollow interior space of the sleeve; and the contact member biased outward away from the sleeve by the spring as taught by Liu, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Liu teaches wherein the bearing members (fig.1: (2) and (8)) comprise a translational bearing mounted to the sleeve (fig.1: (9)) and having an opening (fig.1: the opening between element (2)) through which the contact member (fig.1: (3)) extends, 


Regarding claim 3, Liu teaches the bearing members (fig.1: (2)) comprise a ball bearing operatively connected to the sleeve to provide for rotation of the sleeve relative to the mount (paragraph 199).  

Regarding claim 4, Liu teaches wherein each of the mount (fig.1: (3)), the sleeve (fig.1: (9)), the spring (fig.1: (4)), and the contact member (fig.1: (1)) are coaxially aligned along a longitudinal axis of the tool.

Regarding claim 6, Johnson disclose wherein the working tip of the contact member comprises a half spherical shape (figs.1-4: the tip of the element (58) that contact the workpiece (12));
Johnson does not disclose the working tip of the contact member comprises a spherical shape;
However, Johnson disclose the working tip can be in any shape or design as required (paragraph 0026); 
Liu teaches wherein the working tip of the contact member comprises a spherical shape.  
Therefore, the modification of Johnson in view of Liu teaches the limitations of claim 6.
Regarding claim 7, Liu teaches wherein one of the bearing members (fig.1: (5)) is fixedly mounted within the interior space of the sleeve (fig.1: (9)) and remains fixed relative to the sleeve during the translational movement of the contact member within the sleeve.  

Regarding claim 8, Liu teaches a pin (fig.1: the bottom part of element (3)) that extends through the contact member and through the sleeve, the pin configured to move with the contact member relative to the sleeve during the translational movement of the contact member and to prevent the contact member from moving out of the interior space of the sleeve. 


Regarding claim 9, Johnson disclose a tool for double sided incremental forming of a workpiece (abstract), the tool comprising:
 a sleeve (figs.1-3: (56)) with a hollow interior space (figs.1-3: the sleeve of the element (56)); a mount connected to the sleeve (figs.1-3: the element (58) is mounted at the second end of the element (56)); 
a contact member positioned in the interior space of the sleeve, 
the contact member (figs.1-4: (58)) comprising an elongated body (figs.1-4: the body of the element (58)) that includes a working end with a rounded shape configured to contact against the workpiece (figs.1-4: the tip of the element (58) that contact the workpiece (12)) with the elongated body integral with the working end figs.1-4: the element (58) is a unitary one-piece construction);3 of 9 Application Ser. No. 16/778005 Attorney Docket No. 7474-255 Client Docket No. 19-2227-US-NP

 
Johnson does not disclose a spring positioned within hollow interior space of the sleeve to bias the contact member in a direction outward from the interior space to maintain the working end of the contact member in contact with the workpiece; 
a first bearing member operatively connected to the contact member that provides translational movement of the contact member relative to the mount; and 
a second bearing member operatively connected to the contact member that provides rotational movement of the contact member relative to the mount.

Liu teaches a tool (abstract), comprising: 
a sleeve (fig.1: (9)) with a hollow interior space fig.1: the hollow space of element (9)) (paragraphs 195-220);
a mount (fig.1: (3)) connected to the sleeve; 
a contact member (fig.1: (1)) positioned in the interior space of the sleeve, 
the contact member (fig.1: (1)) comprising a working end with a rounded shape configured to contact against the workpiece; 
a spring (fig.1: (4)) positioned within hollow interior space of the sleeve (fig.1: (9)) to bias the contact member (fig.1: (1)) in a direction outward from the interior space to maintain the working end of the contact member in contact with the workpiece; 

a second bearing member (fig.1 :( 2)) operatively connected to the contact member (fig.1: (1)) that provides rotational movement of the contact member relative to the mount, 
the contact member (fig.1: (1)) extending outward beyond a remainder of the tool such that just the working end contacts against the workpiece during the double sided incremental forming of the workpiece.

Both of the prior arts of Johnson and Liu are related to a tool for forming a sheet metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Johnson to have a spring positioned within hollow interior space of the sleeve to bias the contact member in a direction outward from the interior space to maintain the working end of the contact member in contact with the workpiece; a first bearing member operatively connected to the contact member that provides translational movement of the contact member relative to the mount; and a second bearing member operatively connected to the contact member that provides rotational movement of the contact member relative to the mount as taught by Liu, since it has been held that combining prior art elements according to known methods to yield predictable results 

Regarding claim 10, Liu teaches wherein the first bearing member (fig.1: (2)) is mounted to the sleeve (fig.1: (9)) and positioned to contact against the contact member (fig.1: (1)).  

Regarding claim 11, Liu teaches wherein the first bearing (fig.1: (2)) member comprises a cylindrical shape that is coaxially aligned with the sleeve (fig.1: (9)), 
the first bearing (fig.1: (2)) member further comprises a plurality of rollers that extend outward from an inner surface of the first bearing member and contact against the contact member (fig.1: (1)).   

Regarding claim 12, Liu teaches wherein both of the first bearing member and the second bearing member (fig.1: (2)) are positioned within the mount (fig.1: (3)).  

Regarding claim 13, Liu teaches wherein the mount (fig.1: (3)) comprises a shaft (fig.1: the bottom part of element (3) that contacts the element (1)) configured to be engaged by a tool holder, 
the mount further comprises a base (fig.1: the top part of element (3)) that extends from the shaft and that supports the second bearing member (fig.1: (2)) with the shaft comprising a smaller width than the base.  

Regarding claim 14, Liu teaches slots (fig.1: the slots that the bottom part of the element (3) moving through) that extend along an axial section of the sleeve; and 
a pin (fig.1: the bottom part of element (3)) that extends through the contact member and through the slots, the pin sized to slide along the slots during the translational movement of the contact member along the sleeve and to prevent the contact member from moving out of the interior space of the sleeve (paragraphs 195-220).  

Regarding claim 15, Liu disclose wherein the sleeve (fig.1: (9)) comprises a first end (fig.1: the top end of the element (9)) that is open and in communication with the hollow interior space, 
the sleeve further comprises an opposing second end (fig.1: the bottom end of the element (9)) that is closed and with the spring positioned in the hollow interior space at the closed second end.  

Regarding claim 16, Liu teaches wherein the spring (fig.1: (4)) is a coil spring with a helical shape that extends around an opposing end of the contact member that is positioned within the interior space (paragraph 207).

Regarding claim 21, Johnson disclose wherein the contact member (figs.1-4: (58)) comprises a unitary one-piece construction.

Regarding claim 17, Johnson disclose a method of using a tool during double sided incremental forming of a workpiece (abstract), the method comprising: 
biasing a working tip of a contact member (figs.1-3: (58)) of the tool against a first side of the workpiece while the tool is mounted in a first tool holder (figs.1-3: (56)) and with just the working tip of the tool contacting against the workpiece during the double sided incremental forming (figs.1-3) and with a body of the contact member (figs.1-3: the body of the contact member (58)) that extends from the working tip being positioned away from the workpiece and with the body and the working tip having a unitary one-piece construction (figs.1-4: the element (58) is a unitary one-piece construction); 
positioning a second tip of a second tool (figs.1-3: (58’)) against an opposing second side of the workpiece while the second tool is mounted in a second tool holder (figs.1-3: (56’)); 
concurrently moving the first tool holder and the second tool holder relative to the workpiece with the second tip and the working tip remaining directly aligned while contacting the opposing sides of the workpiece (figs.1-4, paragraph 0028 and claim 16); and 
moving the body of the contact member and translating and rotating the body and the working tip together and relative to a remainder of the tool while moving the working tip in unison with the second tip and while preventing the remainder of the tool from contacting the workpiece (paragraph 0020 and figs.1-4).  

Johnson does not disclose moving the contact member through a cylindrical bearing member.

Liu teaches a tool, comprising: 
a sleeve (fig.1: (9)) comprising a first end (fig.1: the top end of element (9)) and a second end (fig.1: the bottom end at element (3)) and with a hollow interior space (fig.1: the hollow space of element (9)) that extends into the sleeve from the first end (paragraphs 195-220); 
a mount (fig.1: (3)) positioned at the second end of the sleeve; 
a spring (fig.1: (4)) positioned within hollow interior space of the sleeve; 
a contact member (fig.1: (1)) with a working tip and an opposing end, 
the opposing end of the contact member (fig.1: (3)) positioned within the interior space of the sleeve (fig.1: (9)) and with the working tip (fig.1: (1)) positioned outward beyond the sleeve (fig.1: (9)) to contact against the workpiece, the contact member biased outward away from the sleeve by the spring, 
the working tip (fig.1: (1)) having a rounded shape and extending outward beyond the sleeve such that just the working tip contacts against the workpiece during the double sided incremental forming of the workpiece; and
 bearing members (fig.1: (2, 5, 7 and 8)) that act on the contact member and provide for rotational and translational movement of the contact member relative to the mount (fig.1: (3)).
Both of the prior arts of Johnson and Liu are related to a tool for forming a sheet metal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  moving the contact member through a cylindrical bearing member as taught by Liu thereby having moving the body of the contact member through a cylindrical bearing member and translating and rotating the body and the working tip together and relative to a remainder of the tool while moving the working tip in unison with the second tip and while preventing the remainder of the tool from contacting the workpiece, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 18, Johnson disclose further comprising biasing the working tip relative to the remainder of the tool and maintaining the working tip in contact against the first side of the workpiece, the working tip biased outward away from the first tool holder (paragraph 0016, claim 15 and fig.1).  

Regarding claim 19, Johnson disclose further comprising translating the contact member (figs.1-3: (58)) that comprises the working tip along a sleeve (figs.1-3: the sleeve of the element (56)) that extends around the contact member while moving the working tip along the first side of the workpiece (paragraph 0020, claim 18 and figsa1.-3).  

Regarding claim 20, Johnson disclose further comprising rotating the contact member relative to the sleeve while moving the working tip along the first side of the workpiece (paragraph 0020 and figs.1-3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753